DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 10/06/2022 has been entered.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Johannes, Schauer and Andreas, Nuchter “The Peopleremover—Removing Dynamic Objects From 3-D Point Cloud Data by Traversing a Voxel Occupancy Grid”.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19  is rejected under 35 U.S.C. 103 as being unpatentable over  Johannes, Schauer and Andreas, Nuchter (“The Peopleremover—Removing Dynamic Objects From 3-D Point Cloud Data by Traversing a Voxel Occupancy Grid”; Schauer), in view of  Rogan et al (U.S 20140368493 A1; Rogan).

Regarding claims 1 and 7, Schauer discloses a system (Introduction: “While we only test our approach with LIDAR scans, it is in principle also compatible with scans obtained from RADAR or RGB-D systems or point clouds from stereo vision.”) comprising: 
receive training data; (Introduction: “The input to our algorithm is registered 3D range data,”)
train to identify a pattern by analyzing the training data according to changes in depth data, ( III. General Design: “Each voxel holds a set of scan identifiers. A scan identifier is added to a given voxel if any point of that scan falls into the voxel. Thus, precise point coordinates are not stored in the grid. Instead, the data structure represents the union of all voxels that the input scans measured points in.”) the training data including first 3D coordinate data,(Fig.11- Each row shows the same camera position. Left column: Static points in yellow and dynamic points in magenta. Right column: scene with only static points.”, See Fig.11 below) the pattern comprising an incomplete representation of an object that is moving during an acquisition of the first 3D coordinate data; (Fig.2 ; Fig.4 and III. General Design: “The same holds for the red points in voxel C2.Their voxel is only seen by the second scan because the circular moving object in C1 and C2 temporarily occludes the this area during the first scan. Still, the points remain classified as static because their containing voxel is never marked as “see-through.”)
 identify the pattern according to changes in the depth data in live data received from the 3D measuring device (Fig.2, Fig.4 and III. General Design: “By traversing the occupancy grid from each sensor origin to the coordinates of each measured point, we find voxels that intersect with the line of sight of the sensor but contain a non-empty set of scan identifiers. These voxels are then classified as “see-through” or “dynamic.”, it shows that “voxels are then classified” is read as pattern  and “see-though or dynamic” is read as “depth data”.) based on the training of the one or more processors, the live data including second 3D coordinate data; ,(Fig.11- Each row shows the same camera position. Left column: Static points in yellow and dynamic points in magenta. Right column: scene with only static points.”, See fig.11 below)
generate clear scan data by filtering the pattern having been identified according to changes in the depth data from the live data; (Fig.2, Fig.4, Fig.6 and VIII-Sub-voxel accuracy: “After traversing the voxel grid to find voxels seen as free, voxels B2, and C2 got classified as “see-through” and points in them were removed (center graphic).”)and  
output the clear scan data. ( Fig.1-  After identifying non-static points (in magenta on the left) they are removed without artifacts (right). ; Abstract: “Our approach works for scan slices from mobile mapping as well as for the more general scenario of terrestrial scan data. The result is a clean point cloud free of dynamic objects.”)

    PNG
    media_image1.png
    648
    886
    media_image1.png
    Greyscale


However, Schauer does not discloses one or more processors; and 
a 3D measuring device operably coupled to the one or more processors, the 3D measuring device comprising: 
an artificial intelligence (Al) module; wherein the one or more processors are operable to:

Rogan discloses one or more processors;(Fig.6, processor 604) and 
a 3D measuring device (Paragraph 24: “a laser imaging ("lidar") capturing device.”) operably coupled to the one or more processors,(Fig.2 and Paragraph 25: “The first object 102 may comprise a lidar emitter 202 that emits a lidar signal 204 ahead of the first object 102. The lidar reflection 206 of the lidar signal 204 may be detected by a lidar detector 208, and captured as a sequence of lidar point clouds 210 representing, at respective time points 212, the lidar points 214 detected by the lidar detector 208 within the environment 100.”) the 3D measuring device comprising: 
an artificial intelligence (AI) module; (Paragraph 44: “Alternatively or additionally, such identification may be achieved in whole or in part by a machine-learning technique. For example, a device 602 may comprise a movement classifier that is trained and configured to select a movement classification 316 of an object 102 in an environment 100 using the lidar point cloud 210, such as an artificial neural network or a genetically evolved algorithm.”) 
wherein the one or more processors (Fig.6, processor 604)  are operable to: 
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate “object removal using lidar-based classification” of Rogan into the teaching “The Peopleremover—Removing Dynamic Objects From 3-D Point Cloud Data by Traversing a Voxel Occupancy Grid” of Schauer  in order to improving identify the position, size, orientation, velocity, and/or acceleration of the objects within the field on machine vision as well as enhancing evaluation of image of an environment to detect the objects present. 

Regarding claim 13, Schauer discloses a system (Introduction: “While we only test our approach with LIDAR scans, it is in principle also compatible with scans obtained from RADAR or RGB-D systems or point clouds from stereo vision.”) comprising: 
receive training data; (Introduction: “The input to our algorithm is registered 3D range data,”)
train to identify a pattern by analyzing the training data according to changes in depth data, ( III. General Design: “Each voxel holds a set of scan identifiers. A scan identifier is added to a given voxel if any point of that scan falls into the voxel. Thus, precise point coordinates are not stored in the grid. Instead, the data structure represents the union of all voxels that the input scans measured points in.”) the training data including first 3D coordinate data,(Fig.11- Each row shows the same camera position. Left column: Static points in yellow and dynamic points in magenta. Right column: scene with only static points.”, See Fig.11 below) the pattern comprising an incomplete representation of an object that is moving during an acquisition of the first 3D coordinate data; (Fig.2 ; Fig.4 and III. General Design: “The same holds for the red points in voxel C2.Their voxel is only seen by the second scan because the circular moving object in C1 and C2 temporarily occludes the this area during the first scan. Still, the points remain classified as static because their containing voxel is never marked as “see-through.”)
 identify the pattern according to changes in the depth data in live data received from the 3D measuring device (Fig.2, Fig.4 and III. General Design: “By traversing the occupancy grid from each sensor origin to the coordinates of each measured point, we find voxels that intersect with the line of sight of the sensor but contain a non-empty set of scan identifiers. These voxels are then classified as “see-through” or “dynamic.”, it shows that “voxels are then classified” is read as pattern  and “see-though or dynamic” is read as “depth data”.) based on the training of the one or more processors, the live data including second 3D coordinate data; ,(Fig.11- Each row shows the same camera position. Left column: Static points in yellow and dynamic points in magenta. Right column: scene with only static points.”, See fig.11 below)
generate clear scan data by filtering the pattern having been identified according to changes in the depth data from the live data; (Fig.2, Fig.4, Fig.6 and VIII-Sub-voxel accuracy: “After traversing the voxel grid to find voxels seen as free, voxels B2, and C2 got classified as “see-through” and points in them were removed (center graphic).”)and  
output the clear scan data. ( Fig.1-  After identifying non-static points (in magenta on the left) they are removed without artifacts (right). ; Abstract: “Our approach works for scan slices from mobile mapping as well as for the more general scenario of terrestrial scan data. The result is a clean point cloud free of dynamic objects.”)

    PNG
    media_image1.png
    648
    886
    media_image1.png
    Greyscale


However, Schauer does not discloses non-transitory computer readable medium having program instructions embodied therewith, the program instructions readable by one or more processors to cause the one or more processors to perform a method for generating clear scan data comprising:
Rogan discloses A non-transitory computer readable medium (Fig.7, a computer-readable storage device 702) having program instructions (Fig.7, a computer instruction 706) embodied therewith, the program instructions readable by one or more processors (Fig.6, processor 604)  to cause the one or more processors to perform a method for generating clear scan data (Paragraph 33: “ the processor-executable instructions 706 may be configured to implement a system for rendering an environment 100 omitting a set of objects 102, such as the exemplary system 606 of FIG. 6.”) comprising:
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate “object removal using lidar-based classification” of Rogan into the teaching “The Peopleremover—Removing Dynamic Objects From 3-D Point Cloud Data by Traversing a Voxel Occupancy Grid” of Schauer  in order to improving identify the position, size, orientation, velocity, and/or acceleration of the objects within the field on machine vision as well as enhancing evaluation of image of an environment to detect the objects present.
 

Regarding claims 2, 8 and 14, Schauer, as modified by Rogan discloses the claim invention. Rogan further discloses wherein the 3D measuring device (Paragraph 24: “a laser imaging ("lidar") capturing device”) further includes a light source (Paragraph 24: “a laser imaging ("lidar") capturing device, which may emit a set of focused, low-power beams of light of a specified wavelength, and may detect and record the reflection of such wavelengths of light from various objects.”) and a camera. (Paragraph 24: “By capturing and evaluating lidar data over time, such a device may build up a representation of the relative positions of objects around the lidar detector (e.g., the locations of other objects 102 with respect to the object 102 operating the camera 106).”)

Regarding claims 3, 9 and 15 Schauer, as modified by Rogan discloses the claim invention. Rogan further discloses wherein the training to identify the pattern includes associating patterns with known moving objects. (Paragraph 44: “a device 602 may comprise a movement classifier that is trained and configured to select a movement classification 316 of an object 102 in an environment 100 using the lidar point cloud 210, such as an artificial neural network or a genetically evolved algorithm.”, it shows that a movement classifier interpreted as the artifacts (object 102) is  identified by trained pattern used in the training.)

Regarding claims 4, 10 and 16,  Schauer, as modified by Rogan discloses the claim invention. Rogan further discloses wherein the identifying of the pattern includes identifying one or more of the patterns of known moving object in the live data. (Paragraph 44: “a device 602 may comprise a movement classifier that is trained and configured to select a movement classification 316 of an object 102 in an environment 100 using the lidar point cloud 210, such as an artificial neural network or a genetically evolved algorithm.”, it shows that a movement classifier is used in live data (environment 100).)

Regarding claims 5, 11 and 17, Schauer, as modified by Rogan discloses the claim invention. Rogan further discloses wherein the generating clear scan data includes removing a third 3D coordinate data from the live data, the third 3D coordinate data comprising data points in the identified one or more patterns. (Paragraph 30: “The instructions are also configured to generate 512 the rendering 408 of the environment 100 omitting at least an object portion of the respective at least one object 102 according to the movement classification 316 of the object 102.”, it shows that at least an object portion read as one or more pattern, used movement classification 316  to identify the 3D coordinate data of at least one object 102.)

Regarding claims 6, 12 and 18, Schauer, as modified by Rogan discloses the claim invention. Rogan further discloses wherein the one or more processors are integral with the 3D measuring device. (Paragraph 31: “The exemplary system 606 may be implemented, e.g., as instructions stored in a memory component of the device 602 and configured to, when executed on a processor 604 of the device 602, cause the device 602 to operate according to the techniques presented herein. The exemplary system 606 includes an object identifier 608 that is configured to generate, for the environment 100, a lidar point cloud 210 comprising at least one lidar point 214.”, it shows that the processor of the device 602 is also used as processor integral with  the 3d measuring device.).

Regarding claims 19, Schauer, as modified by Rogan discloses the claim invention. Schauer further discloses a background object is viewable through the pattern of the incomplete representation. (Fig.1, Fig.6 and I-Introduction: “Fig. 1 where pedestrians in the foreground and cars in the background are classified as non-static and are removed”, See picture below )

    PNG
    media_image2.png
    371
    479
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newcombe et al (U.S. 20120194516 A1), “Three-Dimensional Environment Reconstruction”, teaches about three-dimensional environment reconstruction. In an example, a 3D model of a real-world environment is generated in a 3D volume made up of voxels stored on a memory device. The model is built from data describing a camera location and orientation, and a depth image with pixels indicating a distance from the camera to a point in the environment. A separate execution thread is assigned to each voxel in a plane of the volume. Each thread uses the camera location and orientation to determine a corresponding depth image location for its associated voxel, determines a factor relating to the distance between the associated voxel and the point in the environment at the corresponding location, and updates a stored value at the associated voxel using the factor. 
Wheeler et al (U.S. 20180188045 A1) , “HIGH DEFINITION MAP UPDATES BASED ON SENSOR DATA COLLECTED BY AUTONOMOUS VEHICLES” , teaches about  an online system build a high definition (HD) map for a geographical region based on sensor data captured by a plurality of autonomous vehicles driving through a geographical region. The autonomous vehicles detect map discrepancies based on differences in the surroundings observed using sensor data compared to the high definition map and send messages describing these map discrepancies to the online system. The online system updates existing landmark maps to improve the accuracy of the landmark maps (LMaps), and to thereby improve passenger and pedestrian safety.
Mogalapalii et al (U.S. 20180205926 A1), “Cleaning Of Depth Data By Elimination Of Artifacts Caused By Shadows And Parallax”, teaches about method of identifying and removing error from depth images (or depth data) to create a three-dimensional computer simulation/emulation/model of a real, local environment.
Petrovskaya et al (U.S. 9754419 B2), “ Systems And Methods For Augmented Reality Preparation, Processing, And Application”, teaches about systems and methods for acquiring and applying a depth determination of an environment in e.g., various augmented reality applications. A user may passively or actively scan a device (e.g., a tablet device, a mobile phone device, etc.) about the environment acquiring depth data for various regions. The system may integrate these scans into an internal three-dimensional model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665                    
  

/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665